Citation Nr: 1758307	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  05-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction in the rating for service-connected bilateral hearing loss from 80 percent to 10 percent disabling, effective September 1, 2012, was proper. 

2.  Entitlement to a disability rating in excess of 80 percent prior to September 1, 2012, in excess of 10 percent from September 1, 2012 to October 1, 2015, and in excess of 40 percent since October 2, 2015, for bilateral hearing loss. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969. 

This matter originally came before the Board of Veterans Appeals (Board) on appeal from March 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the March 2010 rating decision, the RO denied entitlement to a TDIU and proposed reducing the rating of the bilateral hearing loss from 80 percent disabling to 10 percent disabling.  In the June 2012 rating decision, the RO implemented the proposed reduction for the bilateral hearing loss.  

In a rating decision since issued in March 2016, the Veteran was assigned a higher 40 percent disability rating for his bilateral hearing loss, effective October 2, 2015.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's bilateral hearing loss remains on appeal. 

In May 2016, the Veteran testified before the undersigned in a Board videoconference hearing.  A transcript is included in the electronic claims file. 

This matter was last before the Board in August 2016, when it was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated July 2017, the Court vacated the Board's August 2016 denial and remanded the matter to the Board for compliance with the instructions included in the parties' Joint Motion for Remand (JMR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The reduction of the assigned rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 10 percent, effective September 1, 2012 was not proper.

2.  Throughout the appeals period, service-connected hearing loss disability is manifested, at worst, by level IX hearing loss in the right ear and level XI hearing loss in the left ear.

3.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for bilateral hearing loss, from 80 percent to 10 percent, effective September 1, 2012, was not proper and the requirements for restoration have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a disability evaluation in excess of 80 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(b) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's January 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

II.  Propriety of Reduction

The Veteran contends that a reduction of the rating for his bilateral hearing loss disability was not warranted because his disability had become worse, not better.

Historically, a February 2009 rating decision granted a higher rating of 80 percent effective June 6, 2008 for bilateral hearing loss.  The June 2012 rating decision reduced the rating to 10 percent effective September 1, 2012.  The 80 percent rating was in effect for less than 5 years.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.  See also Hohol v. Derwinski, 2 Vet. App. 169 (1992) (in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

The examination report on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  

The March 2010 rating decision proposing reduction and the June 2012 rating decision reducing the disability rating assigned to the Veteran's bilateral hearing loss were based upon April and May 2009 VA examination reports.  The April 2009 VA examination report noted the Veteran's responses were poor during testing and he was repeatedly recounseled of the tasks.  The May 2009 VA examination report indicated the Veteran's responses were poor during testing and it was his opinion that the Veteran be evaluated on the results of an August 2006 VA audiological examination report as opposed to the two prior examinations.  Therefore, the April and May 2009 VA examinations are not adequate.  

Because the examination was inadequate as found by the JMR, the subsequent rating reduction is void ab initio, and restoration of the 80 percent rating is appropriate.  The Board is cognizant that the JMR instructed VA to obtain another examination or addendum opinion to evaluate current hearing loss.  The Board restores the rating, however, as the record already contained this additional examination and post-reduction examinations cannot be used to support a reduction under applicable law, regulation and case law.

III.  Increased Rating

      A.  Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

      B.  Schedular Rating

The Veteran underwent a VA audiological examination in July 2008.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
70
70
75
80
LEFT
55
65
80
80

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 36 percent in the right ear and 12 percent in the left ear.  The Board notes the results provided resulted in the 80 percent evaluation, granted in a February 2009 rating decision, which increased the disability rating from 20 percent to 80 percent.

The Veteran underwent a VA audiological examination in April 2009, as a result of his claim for an increased rating for his bilateral hearing loss and entitlement to TDIU.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
105
105
105
105
LEFT
110
105
105
105

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 0 percent in the right ear and 0 percent in the left ear.  The examiner noted the Veteran's responses were poor during testing and he was repeatedly recounseled of the tasks.  

Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level XI hearing acuity, and his left ear hearing loss was manifested by Level XI hearing acuity.  The application of those designations to Table VII results in a 100 percent disability rating based on the April 2009 VA examination; however, the Board notes that the examiner reported the Veteran's responses were poor during testing and he was repeatedly recounseled of the tasks.  Therefore, the test results are not valid, and a rating in excess of 80 percent for this time period is not warranted.  

The Veteran underwent a VA audiological examination in May 2009, as a result of the previous examiner's note that the Veteran's responses were poor during testing.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
30
35
55
65
LEFT
30
40
60
65

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.  The examiner reported he was unable to obtain reliable thresholds or reliable speech scores.  In a March 2010 addendum, the examiner noted it was his opinion that the Veteran be evaluated on the results of an August 2006 audiological examination, as opposed to the two prior examinations.  The examiner also stated that further evaluation by the VA was recommended so that the examiner can have access to the Veteran's audiological history.

Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level IV hearing acuity, and his left ear hearing loss was manifested by Level V hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a level IV for the right ear, combined with a level V for the left ear, will result in a 10 percent evaluation; however, the Board notes that the examiner reported he was unable to obtain reliable thresholds or reliable speech scores.  Therefore, the test results are not valid.

In addition to the aforementioned examinations, the Veteran underwent a VA audiological examination in December 2010.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
40
45
60
60
LEFT
35
40
60
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.  The Board notes the results provided result in a noncompensable evaluation.  The examiner noted the results were reliable and consistent with test results from September 2006.

Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level II hearing acuity, and his left ear hearing loss was manifested by Level II hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a level II for the right ear, combined with a level II for the left ear, will result in a noncompensable evaluation.

The Veteran submitted an August 2012 private audiogram.  However, the examiner noted the reliability of the results was poor.  Based on the medical findings regarding poor results, the Board finds this examination is inadequate for rating purposes.

The Veteran underwent a VA audiological examination in October 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
35
45
60
70
LEFT
35
45
65
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 56 percent in the right ear and 52 percent in the left ear.  The Board notes the results provided result in a 40 percent evaluation.  The examiner noted that even with amplification, the Veteran was likely to struggle with speech understanding in certain settings, and that during those times he would benefit from bilateral amplification, a raised speaking voice, increased visual cues, and a slightly slower rate of speech.

Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level VII acuity, and his left ear hearing loss was manifested by Level VII hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a level VII for the right ear, combined with a level VII for the left ear, will result in a 40 percent evaluation.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a disability rating in excess of 80 percent.  

There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a higher rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a higher disability rating for bilateral hearing loss is not warranted, and finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

In the foregoing, the Board is cognizant that some prior examinations were found to be inadequate.  The most recent examination, however, continues to show disability of less severity that currently rated.  The evidence weighs against a rating in excess of 80 percent.
The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  The RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  If that is the case, then the RO or Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's bilateral hearing loss symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's bilateral hearing loss results in decreased hearing acuity.  The record, thus, contains documentation of the functional effect of the hearing loss; the Board finds that these effects do not reflect symptoms not contemplated by the schedule.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  He is not shown to have been hospitalized for any episodes related to bilateral hearing loss.  The symptomatology is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).



IV.  TDIU

	A.  Legal Criteria

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2017).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

      B.  Analysis

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  The criteria were met effective June 6, 2008.

The Veteran contends that he is unemployable as a result of his service-connected disabilities (currently including hearing loss and tinnitus).

In a February 2009 claim for unemployability, the Veteran reported he last worked in 2002 as a railroad switchman.  The Veteran indicated he left employment due to his disability and expected to receive disability retirement benefits.  He stated he has not attempted to obtain work since that time.  He reported he has a high school education. 

In an April 2009 VA examination report, the examiner stated the Veteran was not working and the effect of the condition on his daily activity is severe. 

In a May 2009 VA examination report, the examiner noted the Veteran was able to communicate without any difficulty while wearing his hearing aids that were programmed to provide only a mild high-frequency gain.

A claim filed by the Veteran for Social Security Administration disability benefits indicates the Veteran's symptoms which limit his ability work are pain in the right shoulder and right knee. 

In a December 2010 VA examination report, the examiner stated the Veteran communicated easily with his mild gain half shell hearing aids. 

In an October 2015 VA examination report, the examiner found that even with amplification, the Veteran is likely to struggle with speech understanding when in a quiet 1 on 1 setting and will experience greater difficulty when in a less than ideal setting (i.e. background noise, speaker at a distance, etc.).  During those times the examiner stated the Veteran will benefit from bilateral amplification, a raised speaking voice, increased visual cues, and a slightly slower rate of speech.

The Veteran submitted a statement dated in March 2016 in which he asserted that his severe debilitating hearing loss affects all aspects of his life to include his ability to obtain or maintain gainful employment. 

The Veteran submitted an additional statement dated in April 2016.  The Veteran asserted that his bilateral hearing loss precludes him from any type of gainful employment.  He stated he cannot hear in traffic so he has to be driven to appointments or anything else that he needs.  He also cannot communicate effectively or hear persons speaking to him from blind sides and back.  He asserted he is totally withdrawn form socializing because of embarrassment of his inability to hear correctly. 

During a May 2016 Board hearing, the Veteran testified that his hearing loss affected his job when he was employed, but it was not as bad as it is now.  The Veteran reports someone needs to drive him and that he can only hear when looking at the person speaking.  The Veteran stated that his hearing loss would prevent him from finding employment if he were to go back to that same kind of work.  

Based upon the overall record, the Board finds the persuasive evidence demonstrates the Veteran service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  Although the October 2015 VA examiner found the Veteran's hearing loss and tinnitus disabilities affect his activities of daily life, the Board finds that the evidence weighs against a finding that the Veteran's disabilities render him unable to secure substantial gainful employment.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The degree of occupational impairment due to his service-connected disabilities is found to be adequately demonstrated by the evidence of record.  Here, the 80 percent rating is recognition that the disability has significant impact on functional ability of the Veteran to complete occupational tasks.  The preponderance of the evidence weighs against a finding, however, that the disability prevents substantially gainful employment. 

While the Veteran is competent to report symptoms believed to be associated with his service-connected disabilities, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In conclusion, the Board finds that entitlement to a TDIU is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

The reduction in the rating for service-connected bilateral hearing loss from 80 percent to 10 percent disabling, effective September 1, 2012, was not proper; the appeal is granted. 

Entitlement to a disability rating in excess of 80 for bilateral hearing loss is denied. 

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


